                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 VAN PATTERSON, SR.,                               )    CASE NO.:       1:18-cv-1073
                                                   )
                Petitioner,                        )
                                                   )
        v.                                         )    JUDGE JOHN R. ADAMS
                                                   )
 KIMBERLY CLIPPER, Warden,                         )    MEMORANDUM OF OPINION AND
                                                   )    ORDER
                Respondent.                        )
                                                   )

   Pending before this Court is the Magistrate Judge’s Report and Recommendation (“R. & R.”)

that Petitioner Van Patterson, Sr.’s (“Petitioner”) Petition for Writ of Habeas Corpus, filed

pursuant to 28 U.S.C. § 2254, be denied. (R. & R. 1-2, ECF No. 9.) As written in the R. & R., and

pursuant to 28 U.S.C. § 636(b)(1), Petitioner had fourteen days from receipt of the R. & R. to file

objections to the findings and recommendations contained in the Report and Recommendation.

(Id. at 28-29.) Petitioner filed objections to the Magistrate Judge’s Report and Recommendation.

(Obj. to R. & R., ECF No. 10.) Petitioner’s objection, however, is merely a statement regarding

his pro se status, a general assertion of innocence, and the following: “My response to the brief

submitted by the opposing counsel is this: The brief is frivolous and false.” (Id.)

   This Court, pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b)(3), must engage in a

de novo review of those portions of the R. & R. to which an objection is made. However, Fed. R.

Civ. P. 72(b)(2) clarifies that the objections to the R. & R. must be specific in order to trigger the

de novo review. In meeting this specificity requirement, “[t]he parties have ‘the duty to pinpoint

those portions of the magistrate’s report that the district court must specially consider.’” Mira v.

Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (quoting Nettles v. Wainwright, 677 F.2d 404, 410
(5th Cir. 1982)). Specific objections, therefore, “direct[] the district judge’s attention to specific

issues decided by the magistrate contrary to [Petitioner’s] position.” Neuman v. Rivers, 125 F.3d

315, 323 (6th Cir. 1997).

   A general objection to the entirety of the R. & R. does not satisfy the specificity requirement,

and, in fact, has the same effect as a failure to object. See Wurth v. Brown, No. 92-1361, 1992 U.S.

App. LEXIS 27817, at *3 (6th Cir. Oct. 21, 1992) (“A general objection to the entirety of the

magistrate judge’s report has the same effect as would a failure to object”) (citing Howard v. Sec’y

of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)); Cole v. Yukins, 7 F. App’x 354,

356 (6th Cir. 2001) (“The filing of vague, general, or conclusory objections does not meet the

requirement of specific objections and is tantamount to a complete failure to object.”).

   Because Petitioner in this matter merely provides a general statement couched as an objection

– one in which he does not even mention the Magistrate Judge’s Report and Recommendation and

instead generally asserts that a brief is “frivolous and false” without supporting argument -

Petitioner’s objections do not meet the specificity requirement that triggers this Court’s obligation

to perform a de novo review of the Report and Recommendation. For these reasons, the Magistrate

Judge’s Report and Recommendation is ADOPTED in its entirety. Petitioner Van Patterson, Sr.’s

Petition for Writ of Habeas Corpus, filed pursuant to 28 U.S.C. § 2254, is, therefore, DENIED.

   Furthermore, this Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith and there is no basis upon which to issue a certificate of

appealability pursuant to 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

   IT IS SO ORDERED.

   DATE: February 21, 2020                            /s/ John R. Adams
                                                      Judge John R. Adams
                                                      UNITED STATES DISTRICT COURT
